Citation Nr: 0318678	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-04 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The RO, in pertinent part, had 
determined that sufficient new and material evidence had not 
been received with which to reopen the previously denied 
claim of entitlement to service connection for tinnitus.  The 
RO also denied entitlement to service connection for 
bilateral hearing loss.

In August 2002, the veteran provided oral testimony before 
the undersigned Veterans Law Judge, sitting at the RO in Salt 
Lake City, Utah, a transcript of which has been associated 
with the claims file.


REMAND

During the pendency of this appeal, the President of the 
United States signed into law in November 2000 the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 
Stat. 2096 (2000).  Under regulations issued after enactment 
of the VCAA, and effective February 22, 2002, the Board had 
been conducting evidentiary development of appealed cases 
directly.  See 38 C.F.R. § 19.9(a)(2) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing this 
case, the Board determined that additional development had 
been required and such notification was sent to the veteran 
directly by the Board, in October 2002.  Pursuant to 
38 C.F.R. § 19(a)(2)(ii), this letter, in pertinent part, 
informed the appellant to provide copies of all medical 
records in his possession from the physician, Dr. Roy E. 
McDonald, and the veteran responded with copies of the 
records in his possession.  Additionally, the veteran was 
informed that the Board was attempting to obtain medical 
records from the Salt Lake City VA Medical Center pertinent 
to any treatment for hearing loss and tinnitus.  This 
evidence has not been considered by the RO and the veteran 
has not waived initial RO consideration of this evidence.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) emphasized 
that the Board's is "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the "agency of original jurisdiction" (AOJ) (which 
in this case is the RO) for initial consideration and without 
having to obtain the appellant's waiver.  Disabled Am. 
Veterans, 327 F.3d at 1346-47.  The Federal Circuit found 
that, under such a procedure, "the veteran is not 
effectively able to object to any of the additional evidence 
obtained by the Board until after the Board weighs the 
evidence and decides the appeal."  Id. at 1347.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Review the claims file and ensure 
that no other notification or development 
action is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.

2.  The RO should readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the Case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	M. SABULSKY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



